STOCK PLEDGE AGREEMENT


THIS STOCK PLEDGE (“Agreement”) is made, entered into and effective this the 4th
day of November, 2011 by and between LY Holdings, LLC, a Kentucky limited
liability company, with its main office located at 1901 Eastpoint Parkway,
Louisville, Kentucky 40223 (the “Debtor”) and Lightyear Network Solutions, Inc.,
with its main office located at 1901 Eastpoint Parkway, Louisville, Kentucky
40223 (the “Secured Party”),


RECITAL:


A.           Pursuant to that certain Term Note dated as of even date herewith
(as the same may be amended or modified from time to time, the “Term Note”) made
by the  Debtor to the order of the Secured Party in the face principal amount of
$1,223,203.02 and that certain Security Agreement by and between Secured Party
and Debtor and dated as of even date herewith (as the same may be amended or
modified from time to time, the “Security Agreement”), Debtor has agreed to
pledge and grant a first and prior security interest in and to 2,000,000 shares
of common stock of Secured Party held by Debtor, for the repayment of the Term
Note, all as more fully set forth herein.


NOW, THEREFORE, the parties hereby agree as follows:


1.           Debtor’s Pledge and Deposit of Shares.  Pursuant to the provisions
of the Uniform Commercial Code of the Commonwealth of Kentucky (“UCC”), Debtor
does hereby grant to Secured Party a first and prior security interest in,
pledge of, and lien on 2,000,000 shares of common stock of Secured Party held by
Debtor (the “Pledged Stock”).


2.            Obligations Secured by Pledged Stock. The Pledged Stock is serving
as collateral security for the full and punctual payment and due performance by
the Debtor of the Term Note and the performance of all the terms, conditions and
provisions of this Agreement and of any other agreement or document now or
hereafter executed and delivered by Debtor or any other person in connection
with the Term Note.


3.           Status of Pledged Stock.  Debtor hereby represents and warrants to
the Secured Party that (a) all of the Pledged Stock is free and clear of liens,
charges and encumbrances in favor of persons other than the Secured Party,
including, without limitation, prior pledges, options, contracts, voting trusts,
proxies and stockholders agreements, and (b) Debtor has the full power and
authority to pledge the Pledged Stock to the Secured Party pursuant to this
Agreement.  No part of the Pledged Stock shall be sold, transferred or assigned
by Debtor or made the subject of any proxy, restriction, legend, option, voting
trust, buy-sell agreement, shareholders agreement, put, call or change in stock
characteristics such as liquidation preference or voting right, without the
prior written consent of the Secured Party, which consent may be withheld for
any reason so long as this Agreement is in effect.
 
 
 

--------------------------------------------------------------------------------

 


4.           Maintenance of Priority of Pledge.  Debtor shall be liable for and
shall from time to time pay and discharge all taxes, assessments and
governmental charges imposed upon the Pledged Stock by any federal, state or
local authority, the liens of which would or might be held prior to the right of
the Secured Party in and to the Pledged Stock or which are imposed on the holder
and/or registered owner of the Pledged Stock.  Debtor shall not, at any time
while this Agreement is in effect, do or suffer any act or thing whereby the
rights of the Secured Party in the Pledged Stock would or might be impaired or
diminished.  Debtor shall execute and deliver such further documents and take
such further actions as may be reasonably required to confirm the rights of the
Secured Party in and to the Pledged Stock or otherwise to effectuate the
intention of this Agreement.


5.           Events of Default. Each of the following shall be deemed an “Event
of Default” hereunder:


5.01           Default Under Loan Agreement.  If any “Event of Default” occurs
under the Term Note or Security Agreement or the Debtor fails to comply fully
with or perform any or all terms and provisions of the Term Note and/or Security
Agreement.


5.02           Default of this Agreement.  If the Debtor fails to observe or
comply with any agreement, condition, or other provision of this Agreement for a
period of fifteen (15) days after written notice of such failure is given by the
Secured Party to the Debtor.


5.03           Breach of Representations and Warranties.  If any warranties or
representations made by the Debtor herein or in the Term Note and/or Security
Agreement or other writing now or hereafter delivered by Debtor to the Secured
Party shall prove untrue or misleading.


6.           Remedies Upon Default.  Upon the occurrence of any Event of Default
referred to in Section 5 above, the Secured Party shall have all rights and
remedies in and against the Pledged Stock and otherwise of a secured party under
the UCC and all other applicable laws and shall also have all the rights
provided herein, in the Term Note and Security Agreement, all of which rights
and remedies shall be cumulative to the fullest extent permitted by law. In
connection with the foregoing, the Secured Party shall have the following
rights:


6.01           Accelerate.  To declare the Term Note immediately due and payable
in full, with all accrued interest thereon.


6.02           Sale of Pledged Stock.  To sell the Pledged Stock in one or more
lots, and from time to time, upon ten (10) days prior written notice to Debtor
of the time and place of sale (which notice Debtor hereby conclusively agrees is
commercially reasonable), for cash or upon credit or for future delivery, Debtor
hereby waiving all rights, if any, of marshalling Pledged Stock and any other
security for the payment of the Term Note and other sums payable by the Debtor
and/or any others hereunder or under the Term Note or Security Agreement, and at
the option and in the sole discretion of the Secured Party, to either:


(01)           sell the Pledged Stock at a public sale or sales, including a
sale at or on any broker's board or stock exchange; or


(02)           sell the Pledged Stock at a private sale or sales.
 
 
2

--------------------------------------------------------------------------------

 


Debtor and Creditor recognize that Creditor may be unable to effect a public
sale of all or a part of the Pledged Stock by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws, but may be compelled to resort to one or more private sales to
a restricted group of purchasers who will be obliged to agree, among other
things, to acquire all or a part of the Pledged Shares for their own account,
for investment and not with a view to the distribution or resale
thereof.  Debtor acknowledges and agrees that any private sale so made may be at
prices and on other terms less favorable to the seller than if such Pledged
Stock was sold at public sale, and that Creditor has no obligation to delay the
sale of such Pledged Stock for the period of time necessary to permit
registration of such Pledged Stock for public sale under any securities laws.
Debtor agrees that a private sale or sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.  If any consent, approval or authorization of any federal, state,
municipal or other governmental department, agency or authority should be
necessary to effectuate any sale or other disposition of the Pledged Stock, or
any partial sale or other disposition of the Pledged Stock,  Debtor will execute
all such applications and other instruments as may be required in connection
with securing any such consent, approval or authorization, and will otherwise
use its best efforts to secure the same.


6.03           Secured Party’s Rights.


(01)           The Secured Party may bid for and acquire the Pledged Stock or
any portion thereof at any public sale, free from any redemption rights of
Debtor, and in lieu of paying cash therefor, may make settlement for the selling
price of the Pledged Stock or any part thereof by crediting the net selling
price of the Pledged Stock against the  Term Note and other sums payable by the
Debtor and/or any others hereunder or under the Term Note or Security Agreement,
after deducting all of its reasonable costs and expenses of every kind and
nature therefrom, including its attorneys’ fees incurred in connection with
realizing upon the Pledged Stock, provided the same is not prohibited by the
laws of the Commonwealth of Kentucky.


(02)           From time to time the Secured Party may, but shall not be
obligated to, postpone the time of any proposed sale of any of the Pledged Stock
which has been the subject of a notice as provided above, and also, upon ten
(10) days' prior written notice to Debtor, whichever is applicable (which notice
Debtor conclusively agrees is commercially reasonable), may change the time
and/or place of such sale.


(03)           In the case of any sale by the Secured Party of the Pledged Stock
or any portion thereof on credit or for future delivery, which may be elected at
the option and in the sole discretion of the Secured Party, the Pledged Stock so
sold may, at the sole option of the Secured Party, either be delivered to the
purchaser or retained by the Secured Party until the selling price is paid by
the purchaser, but in either event the Secured Party shall not incur liability,
to Debtor or otherwise, in case of failure of the purchaser to take up and pay
for the Pledged Stock so sold.  In case of any such failure, such Pledged Stock
may be sold again by the Secured Party in the manner provided in this Section 6.
 
 
3

--------------------------------------------------------------------------------

 


(04)           Secured Party shall continue to have the right to receive
directly any and all stock rights, rights to subscribe, liquidating dividends,
stock dividends paid in cash, stock dividends paid in stock, new securities or
other property paid or issued on account of the Pledged Stock.


6.04           Application of Sale Proceeds.  After deducting all of its
reasonable costs and expenses of every kind, including but not limited to legal
fees and registration (SEC and other) fees and expenses, if any, incurred in
connection with the sale of the Pledged Stock, the Secured Party shall apply the
residue of the proceeds of any sale or sales of the Pledged Stock against the
Term Note, in the order of priority elected by the Secured Party in the exercise
of its sole discretion.  The Secured Party shall not incur any liability, to
Debtor or otherwise, as a result of the sale of the Pledged Stock at any private
sale or sales, and Debtor hereby waives any claim arising by reason of (i) the
fact that the price or prices for which the Pledged Stock or any portion thereof
is sold at such private sale or sales is less than the price that would have
been obtained at a public sale or sales or is less than the amount due under
the  Term Note secured hereby, even if the Secured Party accepts the first offer
received and does not offer the Pledged Stock or any portion thereof to more
than one offeree, or (ii) any delay by the Secured Party in selling the Pledged
Stock following an Event of Default hereunder, even if the price of the Pledged
Stock thereafter declines, or (iii) the immediate sale of the Pledged Stock upon
the occurrence of an Event of Default hereunder, even if the price of the
Pledged Stock should thereafter increase.  The Debtor shall remain liable for
any deficiency remaining due under this Agreement and the Term Note. The Secured
Party agrees to conduct any sale of the Pledge Stock in a commercially
reasonable manner in compliance with the Uniform Commercial Code as adopted by
the Commonwealth of Kentucky.


7.           Notices.  All notices, elections, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
given at the time delivered or deposited in the United States mails, certified
or registered and postage prepaid, addressed to the parties (or to such other
person or place of which any party hereto shall have given written notice to the
others) at the addresses set forth at the beginning of this Agreement.


8.           Miscellaneous.


8.01           Governing Law.  The laws of the Commonwealth of Kentucky shall
govern the construction of this Agreement and the rights, remedies and duties of
the parties hereunder.


8.02           Successors and Assigns. This Agreement shall bind the Debtor and
its successors and assigns, and shall inure to the benefit of the Secured Party
and its successors and assigns.


8.03           Time of Essence. Time shall be of the essence in the performance
of all of the Debtor’s obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 


8.04           Captions.  The several captions, headings, sections and
subsections of this Agreement are inserted for convenience only and shall be
ignored in interpreting the provisions of this Agreement.


8.05           Modifications.  This Agreement may be modified or amended only by
written agreement executed by all of the parties hereto.


8.06           Entire Agreement.  This Agreement constitutes the entire
agreement of the parties hereto, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect of the
subject matter hereof.


8.07           Capitalized Terms.  All capitalized terms used herein and not
otherwise defined shall have the same meaning given those terms in the Term
Note.


[Signatures appear on the following page]
 
 
5

--------------------------------------------------------------------------------

 


IN TESTIMONY WHEREOF, this Agreement has been made and entered into as of the
day, month, and year first above written.



 
LY HOLDINGS, LLC
       
By:
/s/ W. Brent Rice
   
W. Brent Rice
   
Authorized Party
         
(“Debtor”)
       
LIGHTYEAR NETWORK SOLUTIONS, INC.
       
By:
/s/ Stephen M. Lochmueller
   
Stephen M. Lochmueller
   
Chief Executive Officer
         
(“Secured Party”)

 
 
 

--------------------------------------------------------------------------------

 
 